DETAILED ACTION
  
EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raymond B. Persino, Reg. No. 58,082 on 2/22/2022. 
  
Claims:

1.	(Currently Amended) A mobile terminal comprising:
a display;
a wireless communication circuit which transmits data to an external device; and
a controller configured to: 
identify, when the mobile terminal is operably connected with the external device through the wireless communication circuit, whether video data is being transmitted to the external device and whether an event occurs, and
based on an identification that the video data is being transmitted to the external device and that the event occurs, control the display to display an identifying event indicator generated by the mobile terminal and displaying a non-identifying event indicator without displaying the identifying event indicator on the external device while the video ,
wherein the event comprises at least one of receipt of a text message or receipt of a phone call, and
wherein, when the event occurs, the controller is configured to transmit the non-identifying event indicator corresponding to the event to the external device.

2.	(Canceled) 

3.	(Currently Amended) The mobile terminal of claim 1, wherein the wireless communication circuit includes 

4.	(Currently Amended) A method for a mobile terminal, the method comprising:
identifying, when the mobile terminal is operably connected with an external device through a wireless communication circuit of the mobile terminal, whether video data is being transmitted to the external device and whether an event occurs; and
 based on an identification that the video data is being transmitted to the external device and that the event occurs, controlling a display of the mobile terminal to display an identifying event indicator generated by the mobile terminal and displaying a non-identifying event indicator without displaying the identifying event indicator on the external device while the video data is being continuously transmitted to the external device for ,
wherein the event comprises at least one of receipt of a text message or receipt of a phone call, and
wherein, when the event occurs, the non-identifying event indicator corresponding to the event is transmitted to the external device.

5.	(Canceled) 

6.	(Currently Amended) The method of claim 4, wherein the wireless communication circuit includes 

7.	(Canceled) 

8.	(Currently Amended) The method of claim 4, wherein the video data transmitted to the external device is at least one of stored in a memory of the mobile terminal or received by the wireless communication circuit.

9.	(Currently Amended) The method of claim 4, wherein the identifying event indicator comprises at least sender identification and a portion of a message, if the event is receipt of the message.



11.	(Currently Amended) The mobile terminal of claim 1, wherein the video data transmitted to the external device is at least one of stored in a memory of the mobile terminal or received by the wireless communication circuit.

12.	(Currently Amended) The mobile terminal of claim 1, wherein the identifying event indicator comprises at least sender identification and a portion of a message, if the event is receipt of the message.
	
Allowable Subject Matter

2.	Claims 1, 3-4, 6, 8-9, and 11-12 are allowed.

3.	The following is an examiner’s reason for allowance:
  	Regarding claim 1, the prior art of record Prior Art (Applicant’s Admitted Prior Art) discloses a mobile terminal comprising: 
 	a display; 
 	a communication circuit which transmits data to an external device; and 
 	a controller configured to: 
 	identify, when the mobile terminal transmits video data to the external device that is operably connected with the mobile terminal by the communication circuit, whether an event occurs, and 

 	The prior art of record Kato (manual translation JP2004-159099, pub. date 2004-06-03) discloses displaying an event indicator generated by a mobile terminal.
 However, neither Prior Art nor Kato teaches or suggests or made obvious a mobile terminal comprising:
a display;
a wireless communication circuit which transmits data to an external device; and
a controller configured to: 
identify, when the mobile terminal is operably connected with the external device through the wireless communication circuit, whether video data is being transmitted to the external device and whether an event occurs, and
based on an identification that the video data is being transmitted to the external device and that the event occurs, control the display to display an identifying event indicator generated by the mobile terminal and displaying a non-identifying event indicator without displaying the identifying event indicator on the external device while the video data is being continuously transmitted to the external device for displaying the video data on the external device without displaying the video data on the display,
wherein the event comprises at least one of receipt of a text message or receipt of a phone call, and


 	Regarding claim 4, the prior art of record Prior Art (Applicant’s Admitted Prior Art) discloses a method for a mobile terminal, the method comprising: 
 	identifying, when the mobile terminal transmits video data to an external device that is operably connected with the mobile terminal by a communication circuit of the mobile terminal, whether an event occurs; and 
 	based on the identification that the event occurs, controlling a display of the mobile terminal to display a screen while the video data is being continuously transmitted to the external device for displaying the video data on the external device without displaying the video data on the display.
	The prior art of record Kato (manual translation JP2004-159099, pub. date 2004-06-03) discloses displaying an event indicator generated by a mobile terminal.
However, neither Prior Art nor Kato teaches or suggests or made obvious a method for a mobile terminal, the method comprising:
identifying, when the mobile terminal is operably connected with 
 based on an identification that the video data is being transmitted to the external device and that the event occurs, controlling a display of the mobile terminal to display an identifying event indicator generated by the mobile terminal and displaying a non-identifying event indicator without displaying the identifying event indicator on the external 
wherein the event comprises at least one of receipt of a text message or receipt of a phone call, and
wherein, when the event occurs, the non-identifying event indicator corresponding to the event is transmitted to the external device.

4. 	All the dependent claims are also allowed based on their dependency on claims 1 and 4.
    
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643
                                                                                                                                                                                        
  /JINSONG HU/  Supervisory Patent Examiner, Art Unit 2643